DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider independent claims 11 and 12, the best prior art of record found during the examination of the present application are:  US 20200163148 A1, US 20180270792 A1 and US 20180332561 A1. 
The above references neither alone nor in combination disclose the technical features of the claimed invention in context or as a whole. Hence, the present application is allowable.
Accordingly, Applicant’s invention is allowed for these reasons and the reasons stated by the Applicant in the Amendment/Remarks submitted during the prosecution of the case.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468